DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/7/2022 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi, US Patent 4,845,004.
	Regarding claim 1, Kobayashi teaches a hydrophobic silica with a hydrophobicity of 60%, a water content of 1%, and content of nitrogen of about 1.4% (calculated, see below). See Example 3. It is noted that it is unclear if the water content is the saturated water content, however, since the hydrophobicity and the nitrogen content are the same as those claimed, the saturated water content would be in the range claimed since the powder is sufficiently hydrophobic as to provide saturated water contents near zero. 
	Regarding claim 3, though Kobayashi is silent regarding the NMR spectrum, Kobayashi teaches hexamethadisilazane which contains trimethylsilyl groups, the presence of which would cause a peak derived from structure M in the 29Si solid-state NMR spectrum thereof.
	Regarding claim 4, Kobayashi teaches hexamethyldisilazane (also known as Bis(trimethylsilyl)amine) which has a boiling point of 127°C.  

Calculation
	MW of silane used in Example 3 
    PNG
    media_image1.png
    52
    162
    media_image1.png
    Greyscale
=  307.57 g/mole.
	Nitrogen content of silane = 14.0067 g/mol nitrogen / 307.57 g/mole silane = 0.046 (about 4.6% nitrogen). 
0.046 nitrogen/silane x 20 g silane = 0.91 g nitrogen.
MW of hexadimethylsilazane = 161.39 g/mol. 14.0067 g/mol nitrogen / 161.37 g/mol HMDS = 0.087 (about 8.7 % nitrogen).
0.087 nitrogen/HMDS x 10 g HMDS = 0.87 g nitrogen.
Total weight of hydrophobic silica = 100 g fumed silica + 20 g silane + 10 g HMDS = 130 g.
% of nitrogen = 100% x [0.91 g N (from silane) + 0.87 g N (from HMDS)]/ 130g = 1.4 %. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 requires peaks Q2, Q3, and Q4 (defined in the specification at [0021]) present in an  29Si solid-state NMR spectrum. This is not taught or suggested by Kobayashi, the closest prior art, and would not be expected from the product of Kobayashi because the methods of preparation in Kobayashi and the instant invention are different (e.g., Kobayashi uses a fumed silica and the instant invention produces the silica using a sol-gel process and an amine catalyst) and thus it cannot be concluded that the structure of the product of Kobayashi would be the same, thus resulting in the same NMR spectrum. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Floess et al., US2008/0069753, teaches a hydrophobic surface treated silica and characterizes using a 29Si  NMR spectrum. However, this spectrum significantly differs from that claimed. See the abstract of Floess.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736